BARRETT, J.
I dissent. The experienced and careful referee,' who saw and personally examined the witnesses, found as a fact that there was no collusion. He could not well have done otherwise, for there is not in the record a particle of evidence to support the contrary conclusion. The plaintiff has been denied her legal right upon mere suspicion. The entire order should be reversed, and the report confirmed, or, at the very least, the case should be sent back to the referee for further scrutiny.
INGRAHAM, J., concurs.